—Appeal from a decision of the Unemployment Insurance Appeal Board, filed June 3, 1999, which, inter alia, ruled that claimant was disqualified from receiving unemployment insurance benefits because he voluntarily left his employment without good cause.
Claimant worked as a maintenance technician for a nursing home until he was counseled for using vulgar language on the job. Claimant was informed that his use of vulgar swear words was inappropriate, especially since this language might be overheard by members of the visiting public. According to claimant’s supervisor, claimant asked him whether he would be fired if he refused to comply and the supervisor responded that the choice was up to claimant. Claimant then reportedly stood up, stated “I guess I am fired” and walked off the job.
Under these circumstances, substantial evidence supports the decision of the Unemployment Insurance Appeal Board that claimant voluntarily left his employment under disqualifying circumstances. Quitting in response to criticism by a supervisor has been held not to constitute good cause for leaving one’s employment (see, Matter of Spaulding [Commissioner of Labor], 264 AD2d 881, 882). Whether claimant was fired on *850the day in question, an allegation denied by the employer, presented a credibility issue for resolution by the Board (see, Matter of Mesidor [Sweeney], 247 AD2d 696).
Cardona, P. J., Mercure, Peters, Rose and Lahtinen, JJ., concur. Ordered that the decision is affirmed, without costs.